Citation Nr: 0805128	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-40 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2007, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (also generally referred to as a 
"travel Board" hearing).  During the hearing, the veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304 (2007).

As an additional preliminary matter, the Board notes that an 
April 2006 RO decision also denied service connection for 
hypertension and, although notified of  that decision and 
apprised of his procedural and appellate rights, the veteran 
did not appeal.  See 38 C.F.R. §§ 3.104, 20.202.  So new and 
material evidence must first be presented before 
readjudication of that claim on the merits.  In his August 
2007 communication, the veteran claimed entitlement to 
service connection for hypertension secondary to Agent Orange 
exposure.  However, a new etiological theory does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  And as there is a prior final denial of 
record, this claim must be deemed a petition to reopen.  This 
additional claim, however, is not currently before the Board.  
38 C.F.R. § 20.200.  So it is referred to the RO for 
appropriate development and consideration.




FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for PTSD in November 2002 and, although notified 
of that decision and apprised of his procedural and appellate 
rights, he did not appeal.

2.  However, additional evidence received since that November 
2002 denial is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.

3.  The record raises a reasonable doubt as to whether the 
veteran has PTSD due to stressful military experiences, so it 
is just as likely as not that he does.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  
38 C.F.R. § 20.1102.

Analysis

The veteran filed his original claim for service connection 
for a psychiatric disorder in July 2002.  And in a November 
2002 rating decision, the RO denied service connection for 
PTSD concluding the evidence was insufficient to show the 
veteran had a confirmed diagnosis of this condition that 
would permit a finding of service connection, and that the 
evidence was inadequate to establish that a stressful 
experience had occurred during his military service to 
support such a diagnosis.  The evidence of record at the time 
of that earlier decision consisted of the veteran's service 
records and VA and private treatment records.  These records 
revealed that he did not have combat service and that his 
psychiatric symptoms had not been diagnosed as PTSD.  He was 
notified of that decision in December 2002, but did not file 
a timely notice of disagreement (NOD) in response to initiate 
an appeal.  Therefore, the RO's November 2002 decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of it.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

The additional evidence received since the RO's November 2002 
decision is presumed credible for the limited purpose of 
determining whether it is new and material, unless it is 
inherently false or untrue or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The additional evidence since the RO's November 2002 decision 
includes VA medical records, dated from December 2002 to June 
2007, showing a diagnosis of PTSD; a PTSD questionnaire 
completed by the veteran; and confirmation of his alleged 
traumatic event, i.e., stressor (having his sergeant die in 
his arms after being shot by a fellow service member in 
connection with a fight during his period of active duty 
service in the Republic of Vietnam.)  Thus, these documents 
relate to a previously unestablished, necessary element of 
his claim; this is new and material evidence, and the claim 
for service connection is reopened.  Prillaman v. Principi, 
346 F.3d 1362 (Fed. Cir. 2003).

The Board must now proceed to adjudicate the underlying 
merits of the claim.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  



A casualty record for the sergeant who allegedly died in the 
veteran's arms has been obtained by the RO and reflects the 
sergeant died in May 1970 in a province of the Republic of 
Vietnam in which the veteran was also serving at that time.  
Thus, a July 2005 request for VA psychiatric examination 
notes his stressful event has been conceded.  This stressful 
event is also reiterated in his August 2007 Travel Board 
hearing testimony and is corroborated by evidence obtained by 
the veteran from the Vietnam Veterans Memorial website with 
respect to the death of his sergeant.  

An August 2005 report of VA examination reflects that the 
veteran's claims file as well as his electronic medical 
records were reviewed by the examiner.  Based on that review 
of the veteran's records and examination of him, the examiner 
concluded the veteran did not meet the criteria for PTSD.  
The examiner explained that the information provided and the 
identification of multiple incidents which would not meet the 
criteria for PTSD made it difficult to associate the then 
current symptomatology and the conceded in-service stressor.  

VA outpatient treatment records reflect continued treatment 
for psychiatric complaints, including in PTSD group therapy, 
and findings of anxiety disorder not otherwise specified with 
post-traumatic stress symptoms/syndrome (PTSS).  
Significantly, these records include notes from the veteran's 
treating physician which include findings of PTSD.  

Specifically, in September 2005, the veteran's psychiatrist, 
T. L. B., M.D., notes the August 2005 VA examination and 
states that "from his descriptions, it is hard to determine 
whether the experiences rise to the level of severity 
required for a PTSD diagnosis, but they are closer than they 
were before."  A more recent April 2006 note from Dr. T. L. 
B. provides the following:

He [referring to the veteran] has not been given 
the diagnosis of PTSD by a number of clinicians who 
have seen him in the past.  My understanding is 
that his traumatic event has been conceded, and so 
the issue has been whether he had sufficient other 
symptoms of PTSD to support the diagnosis.  When I 
have interviewed him he does report sufficient 
symptoms to meet the criteria for the diagnosis 
as described in my last several notes.  

These findings are confirmed by subsequent treatment notes 
from Dr. T. L. B., which show a diagnostic impression of 
PTSD.  

In adjudicating the veteran's claim, the Board has considered 
the doctrine of reasonable doubt.  As the Court has written:

A unique standard of proof applies in decisions on 
claims for veterans' benefits.  Unlike other 
claimants and litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" when there 
is an approximate balance of positive and negative 
evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted). 

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

When, after consideration of all evidence and 
material of record in this case before the 
Department with respect to benefits under laws 
administered by the Secretary, there is an 
approximate balance of positive and negative 
evidence regarding the merits of an issue material 
to the determination in the matter, the benefit of 
the doubt in resolving each such issue shall be 
given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

Although the VA compensation examiner and Dr. T. L. B. differ 
on whether the veteran meets the criteria for PTSD, the 
evidence in favor of granting service connection is as 
probative as the evidence against the claim.  So all things 
considered, it is just as likely as not the veteran has PTSD 
as a result of his conceded in-service stressful event.  And 
resolving this reasonable doubt in his favor, the Board must 
conclude his PTSD was incurred in service.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD is reopened.  

Service connection for PTSD is also granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


